DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's preliminary amendment, filed on September 20 of 2021, has been entered.  No claim has been amended.  Claims 1-23 have been cancelled.  No claim has been added.  Claims 24-43 are still pending in this application, with claims 24 and 34 being independent.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment, per MPEP 606.01. Any changes to claim scope at time of allowance may also result in an additional title amendment.

At this time, the following title is suggested: Electronic Device Mount With Adjustable Arm Fixed by a Magnet for Light Fixtures.

Abstract
Applicant is reminded of the proper content, language and format of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The 
Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.
Extensive mechanical and design details of apparatus should not be given.

The abstract of the disclosure is objected to because it uses phrases which could be implied, and fails to concisely describe the subject matter of applicant’s invention.  Correction is required.  See MPEP § 608.01(b).

The Examiner respectfully suggests amending the originally filed abstract as indicated below.
ABSTRACT.	A mounting system  includes a housing with an electrical connector, a central hub with a magnet, a bottom hub configured to receive the electronic device, an upper mounting arm coupling the top hub to the central hub, and a lower arm coupling the bottom hub to the central hub and configured to slide through the central hub to adjust the position of the bottom hub relative to the central hubmagnet is configured to apply a force to at least one of the upper and lower mounting arms to fix a position of the bottom hub with respect to the central hub

Drawings
The replacement drawing sheet was received on September 20, 2021.  This drawing is not acceptable (see below).

The drawings are objected to under 37 CFR 1.84(l). The drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  See figures 44-59.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 24-43 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.

Independent claim 24 is indefinite as it fails to provide proper antecedent basis for the limitations “the magnet” (see line 10) and “the central channel” (see line 13).  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the “magnet” of line 10 as attempting to refer back to the previously defined “magnet assembly” extending along a longitudinal length of the housing (see line 9), and the “central channel” of line 13 as attempting to refer back to the previously defined “channel” extending along a longitudinal length of the housing (see lines 3 and 4).

Claims 25-33 are rejected at least for their dependency on rejected independent claim 24, as previously detailed. 

Independent claim 33 is further indefinite as it is not clear if the recited “electronic device” is a required element of the claimed mounting system, or merely the external structure such mounting system is adapted to be secured to. The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the “electronic device” is a required element of the claimed mounting system.

Independent method claim 34 is indefinite as it fails to provide proper antecedent basis for the limitations “the magnet” (see line 11) and “the central channel” (see line 14).  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the “magnet” of line 11 as attempting to refer back to the previously defined “magnet assembly” extending along a longitudinal length of the housing (see line 10), and the “central channel” of line 14 as attempting to refer back to the previously defined “channel” extending along a longitudinal length of the housing (see lines 3 and 4).

Claims 35-43 are rejected at least for their dependency on rejected independent claim 34, as previously detailed.

Proposed Claim Amendments
The Examiner respectfully suggests amending the claims as indicated below. The applicant is advised that, if the proposed amendments are accepted, all claims must be carefully reviewed to reflect and/or accommodate the new language.

CLAIM 24.	A mounting system adapted to secure an electronic device to a light fixture, comprising: 
a housing comprising a channel extending along a longitudinal length of the housing and at least one opening extending through an outside wall of the housing in a direction transverse to the longitudinal length; 
an electrical connector coupled to a first end of the housing; 
an arm having two parallel faces and positioned within the housing channel such that at least one face of the arm is aligned with at least one opening in the housing; 
at least one magnet assembly positioned within the opening such that a face of the magnet assembly is parallel to the face of the arm; and 
an attachment mechanism secured to one end of the arm, wherein the attachment mechanism is adapted to be secured to an electronic device, 
wherein the arm is configured to slide through the 


CLAIM 33.	The mounting system of Claim 24, further comprising an electronic device secured to the attachment mechanism, wherein the electronic device comprises one of more of a light, an LED panel light, a microphone, a speaker, an audio component, a light fixture, a motor, a pump, a fan, a thermostat, a radio, a wireless transmitter, a wireless receiver, a Bluetooth device, a communications hub, a phone, a router, a switch, or a display.

CLAIM 34.	A method of securing an electronic device to a light fixture, comprising: 
providing a mounting system, wherein the mounting system comprises: 
a housing comprising a channel extending along a longitudinal length of the housing and at least one opening extending through an outside wall of the housing in a direction transverse to the longitudinal length; 
an electrical connector coupled to a first end of the housing; 
an arm having two parallel faces and positioned within the housing channel such that at least one face of the arm is aligned with at least one opening in the housing; 
 assembly is parallel to the face of the arm; and 
an attachment mechanism secured to one end of the arm, wherein the attachment mechanism is adapted to be secured to an electronic device, 
wherein the arm is configured to slide through the 
wherein the at least one magnet assembly is positioned to apply magnetic force to the arm to control movement of the arm with respect to the housing; 
securing an electronic device to the attachment mechanism; and 
coupling the mounting system to a light fixture.

Claim Rejections Based on Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-26, 28-31, 33-36, 38-41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over BERGE (U.S. Pat. 8,814,459).

Regarding independent claim 24 (as best understood), BERGE discloses a mounting system 100 (as seen in Figure 8) adapted to secure an electronic device 60 (as seen in Figure 8) to a light fixture 10 (as seen in Figure 8), including a housing 40 (as seen in Figure 9) having a channel 42 (as seen in Figure 3A) extending along a longitudinal length of the housing 40 (as seen in Figure 3C) and at least one opening 46 (as seen in Figure 3A) extending through an outside wall of the housing 40 in a direction transverse to the longitudinal length (as seen in Figure 3C); an electrical connector 70 (as seen in Figure 4A) coupled to a first end of the housing (as seen in Figure 9); an arm 20 (as seen in Figure 2A) having two parallel faces 26 (as seen in Figure 2A) and positioned within the housing channel 42 (as seen in Figure 9) such that at least one face 26 of the arm 20 is aligned with at least one opening 46 in the housing 40 (as seen in Figure 9); at least one fastener assembly 56 (as seen in Figure 4D) positioned within the opening 46 (as seen in Figure 4D) such that a face 58 (as seen in Figure 4D) of the fastener assembly 56 is parallel to the face 26 of the arm 20 (as seen in Figure 4D); and an attachment mechanism (structure receiving element 60, as seen in Figure 9) secured 20 (as seen in Figure 9), wherein the attachment mechanism is adapted to be secured to an electronic device 60 (as seen in Figure 9), wherein the arm 20 is configured to slide through the central channel 42 to adjust the mounting system 100 between an extended configuration (as seen in Figure 4B) and a collapsed configuration (as seen in Figure 4C), and wherein the at least one fastener assembly 56 is positioned to force to the arm 20 to control movement of the arm 20 with respect to the housing 40 (see lines 35-51 of column 4). 
BERGE discloses all the limitations of the claims, as previously detailed, except the fastener assembly 56 being a magnet assembly.
However, the examiner takes Official Notice of the use and advantages of magnet assemblies, especially for securing element together, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to simply substitute a known magnetic assembly for the fastener assembly 56 in the patented mounting system 100 of BERGE, to obtain the predictable result of enabling the arm 20 to be easily adjusted to one of an infinite number of positions with respect of the housing 40, and still be securely held at a desired position (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding dependent claim 25 (as best understood), BERGE discloses, or at least suggested when combined with the knowledge readily available to one of ordinary skill in the art at the time the invention was made, all the limitations of the claim, further disclosing the electrical connector 70 being a male lightbulb socket (as seen in Figure 9). 

Regarding dependent claim 26 (as best understood), BERGE discloses, or at least suggested when combined with the knowledge readily available to one of ordinary skill in the art at the time the invention was made, all the limitations of the claim, further disclosing an electronics housing 14 (as seen in Figure 1) configured to hold an electronic circuit (element 14 is inherently capable of holding an unspecified electronic circuit, as evidenced by Figure 1). 

Regarding dependent claim 28 (as best understood), BERGE discloses, or at least suggested when combined with the knowledge readily available to one of ordinary skill in the art at the time the invention was made, all the limitations of the claim, further disclosing the at least one fastener assembly 56 including two fasteners 58 positioned on opposite sides of the arm 20 (as seen on Figure 4D).
BERGE fails to explicitly disclose the at least one fastener assembly 56 including two magnet assemblies positioned on opposite sides of the arm 20. 
However, as previously detailed, the examiner takes Official Notice of the use and advantages of magnet assemblies, especially for securing element together, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to simply substitute a known magnetic assembly for each of the fasteners 58 in the patented mounting system 100 of BERGE, to obtain the predictable result of enabling the arm 20 to be easily adjusted to one of an infinite number of positions with respect of the housing 40, and still be securely held at a desired position (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding dependent claim 29 (as best understood), BERGE discloses, or at least suggested when combined with the knowledge readily available to one of ordinary skill in the art at the time the invention was made, all the limitations of the claim, further disclosing the at least one fastener assembly 56 having a cylindrical shape (as seen in Figure 3F) including first and second opposite, parallel, planar faces 58 (as seen in Figure 3F), and wherein the at least one fastener assembly 56 is positioned within the opening 46 such that the first planar face 58 is parallel to and contacts a planar surface 26 of the arm 20 (as seen in Figure 4D). 
Regarding the at least one fastener assembly 56 being a magnet assembly, as previously detailed, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to simply substitute a known magnetic assembly for the fastener assembly 56 in the patented mounting system 100 of BERGE, to obtain the predictable result of enabling the arm 20 to be easily adjusted to one of an infinite number of positions with respect of the housing 40, and still be securely held at a desired position (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding dependent claim 30, BERGE discloses, or at least suggested when combined with the knowledge readily available to one of ordinary skill in the art at the time the invention was made, all the limitations of the claim, except the magnet including one or more of a neodymium magnet or a printed poly-magnet.  
However, the examiner takes Official Notice of the use and advantages of neodymium and printed poly-magnets are old and well known in the illumination art.  
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding dependent claim 31, BERGE discloses, or at least suggested when combined with the knowledge readily available to one of ordinary skill in the art at the time the invention was made, all the limitations of the claim, except the magnet having a strength between N40 and N52.
However, it has been long held by the courts that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to have the magnet of the patented invention of BERGE with a strength between N40 and N52, to achieve the predictable result of providing sufficient magnetic force to meet the specific requirements of a given application. 

Regarding dependent claim 33 (as best understood), BERGE discloses, or at least suggested when combined with the knowledge readily available to one of ordinary skill in the art at the time the invention was made, all the limitations of the claim, further disclosing the electronic device comprises one of more of a light (see lines 60-64 of column 5), an LED panel light, a microphone, a speaker, an audio component, a light 

Regarding independent claim 34 (as best understood), BERGE discloses a method of securing an electronic device 60 (as seen in Figure 8) to a light fixture 10 (as seen in Figure 8), including providing a mounting system 100 (as seen in Figure 8), wherein the mounting system 100 includes including a housing 40 (as seen in Figure 9) having a channel 42 (as seen in Figure 3A) extending along a longitudinal length of the housing 40 (as seen in Figure 3C) and at least one opening 46 (as seen in Figure 3A) extending through an outside wall of the housing 40 in a direction transverse to the longitudinal length (as seen in Figure 3C); an electrical connector 70 (as seen in Figure 4A) coupled to a first end of the housing (as seen in Figure 9); an arm 20 (as seen in Figure 2A) having two parallel faces 26 (as seen in Figure 2A) and positioned within the housing channel 42 (as seen in Figure 9) such that at least one face 26 of the arm 20 is aligned with at least one opening 46 in the housing 40 (as seen in Figure 9); at least one fastener assembly 56 (as seen in Figure 4D) positioned within the opening 46 (as seen in Figure 4D) such that a face 58 (as seen in Figure 4D) of the fastener assembly 56 is parallel to the face 26 of the arm 20 (as seen in Figure 4D); and an attachment mechanism (structure receiving element 60, as seen in Figure 9) secured to one end of the arm 20 (as seen in Figure 9), wherein the attachment mechanism is adapted to be secured to an electronic device 60 (as seen in Figure 9),  wherein the arm 20 is configured to slide through the central channel 42 to adjust the mounting system 100 between an extended configuration (as seen in Figure 4B) and a collapsed configuration 56 is positioned to force to the arm 20 to control movement of the arm 20 with respect to the housing 40 (see lines 35-51 of column 4); securing an electronic device 60 to the attachment mechanism (as seen in Figure 9); and coupling the mounting system 100 to a light fixture 10 (as seen in Figure 9). 
BERGE discloses all the limitations of the claims, as previously detailed, except the fastener assembly 56 being a magnet assembly.
However, the examiner takes Official Notice of the use and advantages of magnet assemblies, especially for securing element together, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to simply substitute a known magnetic assembly for the fastener assembly 56 in the patented mounting system 100 of BERGE, to obtain the predictable result of enabling the arm 20 to be easily adjusted to one of an infinite number of positions with respect of the housing 40, and still be securely held at a desired position (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding dependent method claim 35 (as best understood), BERGE discloses, or at least suggested when combined with the knowledge readily available to one of ordinary skill in the art at the time the invention was made, all the limitations of the claim, further disclosing the electrical connector 70 being a male lightbulb socket (as seen in Figure 9). 

Regarding dependent method claim 36 (as best understood), BERGE discloses, or at least suggested when combined with the knowledge readily available to one of ordinary skill in the art at the time the invention was made, all the limitations of the claim, further disclosing an electronics housing 14 (as seen in Figure 1) configured to hold an electronic circuit (element 14 is inherently capable of holding an unspecified electronic circuit, as evidenced by Figure 1). 

Regarding dependent method claim 38 (as best understood), BERGE discloses, or at least suggested when combined with the knowledge readily available to one of ordinary skill in the art at the time the invention was made, all the limitations of the claim, further disclosing the at least one fastener assembly 56 including two fasteners 58 positioned on opposite sides of the arm 20 (as seen on Figure 4D).
BERGE fails to explicitly disclose the at least one fastener assembly 56 including two magnet assemblies positioned on opposite sides of the arm 20. 
However, as previously detailed, the examiner takes Official Notice of the use and advantages of magnet assemblies, especially for securing element together, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to simply substitute a known magnetic assembly for each of the fasteners 58 in the patented mounting system 100 of BERGE, to obtain the predictable result of enabling the arm 20 to be easily adjusted to one of an infinite number of positions with respect of the housing 40, and still be securely held at a desired position (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding dependent method claim 39 (as best understood), BERGE discloses, or at least suggested when combined with the knowledge readily available to one of ordinary skill in the art at the time the invention was made, all the limitations of the claim, further disclosing the at least one fastener assembly 56 having a cylindrical shape (as seen in Figure 3F) including first and second opposite, parallel, planar faces 58 (as seen in Figure 3F), and wherein the at least one fastener assembly 56 is positioned within the opening 46 such that the first planar face 58 is parallel to and contacts a planar surface 26 of the arm 20 (as seen in Figure 4D). 
Regarding the at least one fastener assembly 56 being a magnet assembly, as previously detailed, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to simply substitute a known magnetic assembly for the fastener assembly 56 in the patented mounting system 100 of BERGE, to obtain the predictable result of enabling the arm 20 to be easily adjusted to one of an infinite number of positions with respect of the housing 40, and still be securely held at a desired position (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding dependent method claim 40, BERGE discloses, or at least suggested when combined with the knowledge readily available to one of ordinary skill in the art at the time the invention was made, all the limitations of the claim, except the magnet including one or more of a neodymium magnet or a printed poly-magnet.  
However, the examiner takes Official Notice of the use and advantages of neodymium and printed poly-magnets are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply use a known neodymium magnet or a printed KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding dependent method claim 41, BERGE discloses, or at least suggested when combined with the knowledge readily available to one of ordinary skill in the art at the time the invention was made, all the limitations of the claim, except the magnet having a strength between N40 and N52.
However, it has been long held by the courts that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to have the magnet of the patented invention of BERGE with a strength between N40 and N52, to achieve the predictable result of providing sufficient magnetic force to meet the specific requirements of a given application. 

Regarding dependent method claim 43 (as best understood), BERGE discloses, or at least suggested when combined with the knowledge readily available to one of ordinary skill in the art at the time the invention was made, all the limitations of the claim, further disclosing the electronic device comprises one of more of a light (see lines 60-64 of column 5), an LED panel light, a microphone, a speaker, an audio component, a light fixture, a motor, a pump, a fan, a thermostat, a radio, a wireless transmitter, a 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

McWilliams (U.S. Pat. 1,145,383), Israel (U.S. Pat. 1,530,267), Elmer (U.S. Pat. 2,673,287), Petrick (U.S. Pat. 3,265,346), Miller (U.S. Pat. 4,046,448), Wheeler (U.S. Pat. 4,093,974), Aubrey (U.S. Pat. 4,327,402), Peters (U.S. Pat. 6,764,204), Holman et al. (U.S. Pat. App. Pub. 2013/0265764), Schmitt et al. (U.S. Pat. 8,814,395), Ticktin et al. (U.S. Pat. 9,518,723), and Feit (U.S. Pat. 10,288,266) disclose illumination devices including an electrical connector provided at a first end of a housing, an elongated member received in a channel defined by the housing such that the elongated member is slidable along the channel, means for fixing the elongated member at one of a plurality of positions within the channel, and means for securing a light source at one end of the elongated member.

Allowable Subject Matter
Claims 27, 32, 37 and 42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875